DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2022.
Claim Objections
Claim 13 is objected to because of the following informalities:  “the plasticizer (F)” should be “the acidic group-containing polymer (F)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 12, 13, and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Honjo (JP-2017032845).
	Regarding claim 1, Honjo discloses “a photosensitive resin composition for a flexographic printing plate (title), the photosensitive resin composition comprising at least:  	a hydrophilic copolymer (A) (paragraphs 9 and 29);  	a thermoplastic elastomer (B) (paragraph 9);  	a photo-polymerizable monomer (C) (paragraph 9);  	a photo-polymerization initiator (D) (paragraph 9);  	a plasticizer (E) (paragraph 9: liquid rubber); and  	an acidic group-containing polymer (F) (paragraph 19: development accelerators).”  	Regarding the limitation that “wherein the photosensitive resin composition for the flexographic printing plate has an acid value of 1 to 100 mgKOH/g, as measured by neutralization titration,” it has been held that when the claimed and prior art products are at least substantially identical, properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the resin composition of Honjo is at least substantially identical, the property of the acid value is presumed inherent.   	Regarding claim 2, it has been held that when the claimed and prior art products are at least substantially identical, properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the resin composition of Honjo is at least substantially identical, the recited property of “when the photosensitive resin composition is formed into a cured product and a cross section of the cured product is observed, C/A is 80 to 98% wherein an area of a region where the hydrophilic copolymer (A) is present is designated as A. an area of a region where an acid component is present, as observed by NanoIR, is designated as B. and an area where A and B are matched is designated as C” is presumed inherent.   	Furthermore, in the event it cannot be said that the property is inherent, the claim limitation appears to be an intended use of the resin; Examiner contends that the resin 
 	Regarding claim 12, it has been held that when the claimed and prior art products are at least substantially identical, properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the resin composition of Honjo is at least substantially identical, the recited property of “wherein when the photosensitive resin composition is formed into a cured product and a cross section of the cured product is observed, a proportion of a phase having a phase area of 3 m2 or more and less than 100 m2 in a phase comprising the hydrophilic copolymer (A) is 20% by area or more” is presumed inherent.   	Furthermore, in the event it cannot be said that the property is inherent, the claim limitation appears to be an intended use of the resin; Examiner contends that the resin composition of Honjo is more than capable of being cured in such a way that the claim limitations are met. 	Regarding 13, Honjo further discloses “wherein  	a content of the elastomer (B) is 50 parts by mass or more and 400 parts by mass or less (paragraph 15), 	a content of the photo-polymerizable monomer (C) is 10 parts by mass or more and 200 parts by mass or less (paragraph 17),  	a content of the photo-polymerization initiator (D) is 0.1 parts by mass or more and 50 parts by mass or less (paragraph 18),  	a content of the plasticizer (E) is 1.0 part by mass or more and 400 parts by mass or less (paragraph 16), 
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (JP-2017032845)
Regarding claim 14, Honjo discloses all that is claimed, as in claim 1 above, and further discloses “wherein the hydrophilic copolymer (A) comprises 3.0 parts by mass or more and 25 parts by mass or less of a carboxyl group-containing unsaturated monomer unit (paragraph 29: methacrylic acid), 20 parts by mass or more and 60 parts by mass or less of a conjugated diene-based monomer unit (paragraph 29: butadiene), 10 parts by mass or more and 30 parts by mass or less of an aromatic vinyl compound unit (paragraph 29: styrene), with respect to a total amount of a monomer unit constituting the hydrophilic copolymer (A) of 100 parts by mass (paragraph 29).  	Honjo fails to disclose “25 parts by mass or more and 45 parts by mass or less of an alkyl (meth)acrylate unit,” instead disclosing 18 parts by weight of 2-ethylhexylacrylate (paragraph 29).  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, since the general conditions are disclosed by Honjo, it would have been obvious to one having ordinary skill in the art, through routine optimization, to change the amount of the alkyl acrylate to 25 parts by mass in order to determine the optimal or workable amount.
Claims 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (JP-2017032845) in view of Kubota (WO-2015182384). Citations will be made with respect to the machine translations provided with the instant action.
  	Regarding claims 3, 4, and 6, Honjo discloses all that is claimed, as in claim 1 above, but does not disclose the specific polymer with the recited properties, but does disclose that the polymer is a “development accelerator” (paragraph 19).  Kubota discloses that the binder polymer Z250 (seventh full paragraph on page 11 of the provided machine translation) is a suitable polymer for improving developability paragraph bridging pages 10 and 11 of the provided machine translation). It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use Z250 in Honjo because it has been shown to be a suitable polymer for improving development. 	Regarding claims 3, 4, and 6, Z250 is a compound used in the invention by Applicant, and Table 1, Example 2 of Applicant’s specification shows that Z250 meets all the required properties recited in the claims. 
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo in view of Lungu (US 2009/0075199). 	Regarding claims 7-11, Honjo discloses all that is claimed, as in claim 1 above, except “further comprising a crosslinkable polymer (G) containing two or more radically polymerizable, ethylenically unsaturated bond groups.” However, Lungu discloses adding acrylated liquid polybutadienes to flexographic plates as additional binder monomers to provide elastomeric .
 	Regarding claims 8, 9, and 11, since CN307 is the same as is used by Applicant, the recited properties are presumed to be met. 	Regarding claim 10, Honjo, as modified, discloses all that is claimed, as in claim 7 above, but fails to disclose “wherein a weight ratio of the hydrophilic copolymer (A) to the crosslinkable polymer (G) is 1% or more and less than 30%.”  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, since the general conditions of all the components are disclosed in Honjo as modified with Lungu, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to set a weight ratio of the hydrophilic copolymer (A) to the crosslinkable polymer (G) is 1% or more and less than 30% in order to determine the optimum or workable range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853